46 F.3d 1135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Henry L. BANKS, Appellant,v.Linda S. BELOTE;  Ronald Sundstrom;  Sharon Witherspoon;Robert Baldwin;  Patricia Pearson;  Ezekwin Mosby;  AnthonyWilson;  Bruce Meyer;  Paul Caldwell;  Dina Edmond;  JudithKaro;  University of Minnesota, Duluth;  William A.Fleischman; Joseph P. Gomer;  Nicholas Whelihan;  RobertEvans;  Frank Guldbrandsen;  Shawn Burich, Appellees.
No. 94-2775MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 28, 1994.Filed:  Jan. 12, 1995.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Henry L. Banks appeals the district court's adverse grant of summary judgment on his claim that he was suspended and terminated from his position as Coordinator of African-American Student Services at the University of Minnesota's Duluth campus because of his race.  Having carefully reviewed the record, we conclude summary judgment was proper and Banks is not entitled to relief.  We also deny Banks's request for appointment of counsel.  Because the controlling law is clear and an opinion would have no precedential value, we affirm the district court without further discussion.  See 8th Cir.  R. 47B.